Cobb, P. J.
(After stating the foregoing facts.) One acting as the agent or servant of another may plead, in justification of a completed act alleged to be trespass, that he acted in such a capacity, and that the principal or master was authorized to do the act. In a similar way he may justify .an act about to be performed or to be performed in the future. He can not, however, bind his principal or master as to the manner of the performance of a future act, or as to its performance at all. He may plead the authority of his principal or master as to any act which the latter would have the right to do in his own behalf; but if the master or principal is not *520a party to the case, he would not generally be bound by a judgment in favor of or against the agent or servant. In the present case the defendants are mere officers or employees of a corporation. The corporation is not a party to the case. There was evidence from • which the judge could find that a trespass upon the property of the plaintiff was threatened. But it is said that there was evidence that the corporation that owned the property and was constructing the dam- did not intend to construct á dam of such a height as that injury would result therefrom-to the plaintiffs property; and that the injunction should have been so limited as to prevent those acts which would haVe resulted in injury to the plaintiff,'and to permit work of such a character as would result in no injury. If the cor- . poration had been a party to the case and had been before the court, so as to have been bound by its judgment, this would have been a proper judgment to have been rendered. But with the corporation absent, and only officers and employees parties who would be bound to respect the judgment, such defendants were not in a position to complain that the judgment affected the rights of the corporation. Their connection with the corporation might be severed at any time. Other officers, agents, servants, and employees might take charge of the work, and in behalf of the corporation commit the wrongs which the plaintiff alleges were threatened, and might claim immunity from punishment. With the parties before the court at the time the injunction was granted, and under the evidence as it appears in the record, we do not feel justified in interfering with the discretion of the judge in granting the injunction. If the corporation in whose behalf the defendants were acting hereafter sees proper to make itself a party to the case so that it might be bound by any judgment that might be rendered, the judge ‘would have authority to reopen the case, and at their instance frame an order enjoining the erection of such a dam as would injure the plaintiff’s property. That is, if it appears from the evidence to the satisfaction of the judge that a dam of a given height could be erected which would not result in any injury to the plaintiff’s propert3r, then an injunction could be granted simply enjoining the corporation from erecting a dam of a greater height than that which the evidence discloses would affect the plaintiff in the enjoyment of the property in the condition in which it now exists. Under the view which we have taken of the case, the rulings upon the admissibility *521of evidence, even if erroneous, were not of such a material nature as to require a reversal of the judgment.

Judgment affirmed.


All the Justices concur.